Citation Nr: 0601123	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  02-19 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date prior to February 27, 
1998 for a grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to February 27, 
1998 for the assignment of a total disability evaluation 
based on unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from February 2000 and April 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

The veteran testified in support of these claims at hearings 
held in September 2002, before a Decision Review Officer at 
the RO, and in April 2003, before the Board in Washington, 
D.C.  In November 2003, the Board remanded these claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  The RO received the veteran's initial claim for service 
connection for PTSD in May 1988.  

3.  The RO denied that claim in a rating decision dated in 
December 1988.

4.  The veteran initiated, but did not perfect, his appeal of 
the RO's December 1988 decision.  

5.  The RO received another claim for service connection for 
PTSD in September 1990, which it denied in a rating decision 
dated in December 1990.  

6.  The RO notified the veteran of its December 1990 
decision, but the veteran did not appeal that decision to the 
Board.  

7.  The RO received another claim for service connection for 
PTSD in November 1992, which it denied in a rating decision 
dated in April 1994.  

8.  The RO notified the veteran of its April 1994 decision, 
but the veteran did not appeal that decision to the Board.  

9.  On February 27, 1998, the RO received another claim for 
service connection for PTSD, which it granted in a rating 
decision dated in February 2000, effective from February 27, 
1998.  

10.  The RO received a TDIU claim from the veteran on 
February 27, 1998.

11.  During the year preceding February 27, 1998, service 
connection was not in effect for any disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to February 27, 1998 for a grant of service connection for 
PTSD have not been met.  U.S.C.A. §§ 5101, 5102, 5103, 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 
3.400 (2005).

2.  The criteria for entitlement to an effective date prior 
to February 27, 1998 for the assignment of TDIU have not been 
met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating 
these claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO did not provide the veteran VCAA notice 
on his claims for service connection for PTSD and for TDIU 
before granting him such claims in rating decisions dated in 
February 2000 and April 2001.  The veteran then appealed the 
February 27, 1998 effective dates assigned the grant of 
service connection for PTSD and the assignment of TDIU.  The 
veteran's appeal thus ensues not from the original 
compensation claims, but from a notice of disagreement, which 
raised new claims for earlier effective dates, which are 
downstream elements of the initial claims.  

If the RO had furnished the veteran VCAA notice pursuant to 
38 U.S.C.A. 
§ 5103(a) (West 2002) pertaining to his compensation claims, 
after the filing of the notice of disagreement, the veteran 
would not have been entitled to additional VCAA notice 
pertaining to his newly raised claims for earlier effective 
dates.  Instead, to ensure the veteran was adequately 
informed, the RO would have been required to issue a 
statement of the case, which notified the veteran of the law 
and regulations pertinent to his appeal and the evidence upon 
which the RO relied in assigning the effective dates at 
issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In this case, due to the absence of VCAA notice pertaining to 
the claims for service connection for PTSD and TDIU, the 
veteran is entitled to VCAA notice pertaining to the claims 
for earlier effective dates.  The RO provided the veteran 
such notice in February 2004, after initially denying these 
claims in a rating decision dated in December 2001.  In its 
notice letter, the RO acknowledged the veteran's claims, 
notified him of the evidence needed to substantiate those 
claims, informed him of VA's duty to assist, and indicated 
that it was developing his claims pursuant to this duty.  The 
RO noted the evidence it had received in support of the 
veteran's claims and the evidence it was responsible for 
securing and indicated that it would make reasonable efforts 
to assist the veteran in obtaining and developing all 
outstanding evidence provided he identified the sources of 
that evidence.  The RO further indicated that, ultimately, it 
was the veteran's responsibility to ensure the RO's receipt 
of all pertinent evidence.  The RO also advised the veteran 
to identify or send directly to VA all pertinent evidence and 
information.    

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

In a letter dated in December 2001, a rating decision dated 
in December 2001, a statement of the case issued in September 
2002, a remand issued in November 2003, and a supplemental 
statement of the case issued in November 2004, VA, via the 
RO, Board and AMC, provided the veteran some of the same 
information included in the aforementioned VCAA notice 
letter.  As well, VA explained the reasons for which it 
denied the veteran's claims and identified the evidence it 
had considered in doing so and the evidence still needed to 
substantiate those claims.  The RO also furnished the veteran 
all provisions pertinent to his claims, including those 
governing VA's duties to notify and assist.  

For the following reasons, any defect with respect to the 
timing of the February 2004 VCAA notice letter was harmless 
error.  First, as previously indicated, in the aggregate, VA 
met the content notification requirements of the VCAA.  
Second, in Pelegrini II, the Court recognized the need for, 
and the validity of, notification sent after the initial 
decision in cases where such notice was not mandated until 
after that initial decision had been made.  Although, in this 
case, the VCAA was already in effect at the time the RO 
decided the veteran's claims, the only way that VA could now 
provide notice prior to initial adjudication would be to 
vacate all prior adjudications and to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, forcing the veteran to begin the appellate 
process anew.  Third, in reviewing determinations on appeal, 
the Board is required to review the evidence of record on a 
de novo basis and without providing any deference to the RO's 
prior decision.  As such, the veteran is in no way prejudiced 
by having been provided notice after the initial RO decision.  
Rather, he was afforded the appropriate opportunity to 
identify or submit additional evidence prior to the Board's 
consideration of his appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard, 4 Vet. App. at 384; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  Because the content requirements of 
a VCAA notice have essentially been satisfied in regard to 
the veteran's claims, any error in not providing a single 
notice to the veteran covering all content requirements, or 
any error in timing, is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103. 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).

B.  Duty to Assist

With regard to the duty to assist, the RO made reasonable 
efforts to identify and obtain relevant records to be 
obtained in support of the veteran's claims.  38 U.S.C.A.§ 
5103A(a), (b), (c) (West 2002).  Specifically, the RO 
obtained all evidence the veteran reported as being pertinent 
to his claims, including records from the Social Security 
Administration (SSA).  The RO did not conduct medical inquiry 
in this case, however, as the questions at issue are not 
medical in nature.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103. 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  The Board thus 
deems the record ready for appellate review.   

II.  Analysis of Claims

The veteran seeks earlier effective dates for a grant of 
service connection for PTSD and the assignment of TDIU.  
Under the laws administered by VA, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2005).  

Generally, the effective date of the grant of service 
connection is the date following separation from service, if 
the claim is received within one year of that date. 
Otherwise, the effective date is the date VA receives the 
claim.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2005).

For reopened claims, the effective date is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r) (2005).  Where the new and 
material evidence that reopened the claim consists of service 
department records (since it is considered these records were 
lost or misplaced), the effective date is to agree with the 
evaluation or date of receipt of the claim on which the prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within one year after separation from 
service.  38 C.F.R. § 3.400(q)(2) (2005).

Except as otherwise provided, the effective date of an award 
of an evaluation based on a claim for an increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. 
§ 3.400 (2005).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that the increase in disability occurred if a 
claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126-127 (1997) (holding that 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies).

There are thus three possible effective dates that may be 
assigned the award of TDIU in this case depending on the 
facts:

(1) if an increase in disability occurred 
after the claim was filed, the date that 
the increase was shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability preceded 
the claim by a year or less, the date 
that the increase was shown to have 
occurred (date increase was factually 
ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability preceded 
the claim by more than a year, the date 
that the claim was received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.

Determining the appropriate effective date to be assigned 
TDIU therefore involves analyzing when the claim for TDIU was 
received and, to the extent possible, when the increase in 
disability actually occurred.

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2005); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme). To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2005).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2005).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2005).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2005).


A.  Service Connection - PTSD

In this case, the RO received the veteran's initial claim for 
service connection for PTSD in May 1988.  The RO denied this 
claim in a rating decision dated in December 1988.  
Thereafter, the veteran initiated an appeal of the RO's 
December 1988 decision by submitting a notice of disagreement 
therewith.  After the RO responded by issuing a statement of 
case, however, the veteran did not perfect his appeal by 
submitting a VA Form 9 (Appeal to Board of Veterans' Appeals) 
or any other document that may be construed as a substantive 
appeal.  The May 1988 rating decision is thus final.  38 
U.S.C. § 4005(c) (1982).  To be reopened, the veteran was 
then required to submit new and material evidence.

The RO received claims to reopen the previously denied claim 
for service connection for PTSD in September 1990 and 
November 1992, which it denied in rating decisions dated in 
December 1990 and April 1994.  Again, the RO notified the 
veteran of these rating decisions, but the veteran did not 
appeal either decision to the Board.  The December 1990 and 
April 1994 rating decisions are thus final.  38 U.S.C. § 
4005(c) (1988); 38 U.S.C.A. § 7105(c) (West 1991).

The veteran did not submit another claim for service 
connection for PTSD, formal or otherwise, until February 27, 
1998.  On that date, the veteran submitted a written 
statement requesting the RO to consider such a claim.  The RO 
granted this claim in a rating decision dated in February 
2000, effective from February 27, 1998.  

According to written statements submitted during the course 
of this appeal and hearing testimony presented in September 
2002 and April 2003, the Board should not consider the RO's 
December 1988 rating decision final because: (1) after 
initiating an appeal of that decision, the RO did not send 
the veteran a statement of the case; and (2) even if it had, 
the veteran would not have been aware of the fact that, after 
he initiated his appeal of the rating decision, he was 
required to file a substantive appeal to perfect that appeal.  

The Board acknowledges the veteran's contentions.  However, a 
review of the claims file indicates that the RO sent the June 
1989 statement of the case to the veteran at the address that 
was of record at that time, the address which the veteran's 
representative noted in the notice of disagreement filed in 
February 1989.  Absent clear and convincing evidence to the 
contrary, public officials, including postal personnel who 
are responsible for mailing VA documents, are presumed to 
have discharged their duty, see Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992), and a mere statement by the veteran of 
"non-receipt" of such a document, by itself, does not 
constitute "clear evidence to the contrary" to rebut the 
presumption of regularity of administrative notice.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

Also, in the statement of the case issued in June 1989, the 
RO clearly informed the veteran that he needed to send to VA 
the enclosed VA Form 9 to complete his appeal.  The RO 
indicated that, if it did not hear from the veteran in 60 
days, it would assume that he did not intend to complete his 
appeal.  

In light of the fact that the veteran did not file a claim 
for service connection for PTSD at any time after the RO's 
April 1994 rating decision, which is final, but before 
February 27, 1998, the Board concludes that the criteria for 
entitlement to an effective date prior to February 27, 1998 
for a grant of service connection for PTSD have not been met.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of this claim.  Rather, the preponderance of the 
evidence is against the claim; it must therefore be denied.

B.  TDIU

On February 27, 1998, the RO received a VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability) from the veteran.  Therein, he indicated 
that SSA had found him to be unemployable as of 1988, thereby 
suggesting that TDIU should be assigned from that date.  

In a rating decision dated April 2001, the RO granted the 
veteran this claim, effective from February 27, 1998, on the 
basis that he was unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  

There is no evidence of record indicating that the veteran 
filed a claim for such a benefit prior to February 27, 1998.  
There is also no evidence of record indicating that the 
record raised such a claim prior to February17, 1998.  In any 
event, given that service connection was not in effect for 
any disability prior to February 17, 1998, the veteran would 
not have been entitled to TDIU even if he filed or the record 
raised such a claim.  For the same reason, the Board need not 
determine whether, under Harper, 10 Vet App at 126, during 
the year preceding February 27, 1998, it was factually 
ascertainable that the veteran's service-connected 
disabilities rendered him unable to secure or follow a 
substantially gainful occupation.  Again, service connection 
was not in effect for any disability during that time period.

Based on the foregoing findings, the Board concludes that the 
criteria for an effective date prior to February 27, 1998 for 
the assignment of TDIU have not been met.  The evidence is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim. Rather, as the preponderance of the evidence is 
against the claim, it must be denied.


ORDER

An effective date prior to February 27, 1998 for a grant of 
service connection for PTSD is denied.

An effective date prior to February 27, 1998 for the 
assignment of TDIU is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


